Title: From Thomas Jefferson to Enoch Edwards, 9 July 1801
From: Jefferson, Thomas
To: Edwards, Enoch


               
                  Dear Sir
                  Washington July 9. 1801.
               
               Your favor of the 3d. is duly received. I have not suffered for want of the carriage: and even now mr Hanse may take his own time, for I shall shortly set out for Monticello where I shall pass the months of August & September. he may finish it off therefore at his leisure; and whenever it is ready a line from him or yourself notifying it to me will find me at Monticello, and will suffer but a delay of one week more for the distance. I will immediately order the person from hence who will have been previously engaged to go for the carriage with a pair of horses, and will direct mr John Barnes, here, (who [acts] for me in all private business) to remit the amount as shall be desired. I suppose the only cover necessary for the carriage on that journey will be a chemise of coarse linen. the oilcloth cover is [a] thing of no value [or] discretion. it is to be brought only to this place. the harness I suppose can be secured within—I thank you for [the] prices of the coachees. but I think were I to indulge myself in another carriage of luxury, it should be a Landau, which in fact is [a double] Phaeton, the two tops closing together, when desired, in the following [manner].
               I am not certain but that mr Hanse might tempt me by good work at low prices to indulge in such a cap[rice.] could he say what the body of such a carriage would cost by itself, and what the carriage part separately? or whether it might be fixed on [the] carriage of the chariot he is making, as they would never be [used] together. I shall be glad to hear from you on the subject of […] as I had no friend at N. York I could charge with the enquiry. being too [poor to] pave the streets of our great city, we are making gravel turnpikes, which [I] believe will be found sufficient for our state of population & more agreeable. we hope to do it at 1000. D. a mile and to shew to all towns of the 2d. & 3d. […] what they may do to advantage. present me respectfully to mrs Edwards and accept yourself assurances of my esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            